Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-09-2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the further polymer (FP)" in line 17.  However line 16 recites “at least one further polymer (FP)”.  It is unclear if line 17 is referring to a particular further polymer out of a possible plurality of further polymers or limiting the number of further polymers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfromm ‘739 (US 2009/0288739 A1) in view of Danforth ‘207 (US 5,900,207), Lock ’13 (Lock, T. (2013, September 8). “3D printing with Acetal Filament”. Retrieved from http://blog.think3dprint3d.com/2013/09/3d-printing-with-acetal-filament.html), Foley ’13 (Foley, N. (2013, August 12). “3D Printing in Acetal”. Retrieved from https://ultimaker.com/en/community/3646-3d-printing-in-acetal), and Batchelder ‘058 (US 5,866,058).
Regarding claim 7, Wohlfromm ‘739 teaches:
heating a mixture (M) to a temperature (TM) (¶ [0053], [054])
depositing the mixture (M) into a chamber to form a three-dimensional green body (¶ [0049])
wherein the mixture (M) comprises
(a) from 40 to 70 % by volume of an inorganic powder (IP) based on the total volume of the mixture (M) (¶ [0033], [0039])
(b) form 30 to 60 % by volume based on the total volume of the mixture (M) of a binder (B) consisting of (¶ [0034], [0037])
(b1) from 50 to 96 % by weight of at least one polyoxymethylene (POM) based on the total weight of the binder (B) (¶ [0035])
(b2)  from 2 to 35 % by weight of at least one polyolefin (PO) based on the total weight of the binder (B) (¶ [0036])
(b3) from 2 to 40 % by weight of at least one further polymer (FP) based on the total weight of the binder (B), wherein the further polymer (FP) is at least one selected from the group as claimed (¶ [0037])
after the depositing, removing at least 95% by weight of component (b1) from the three-dimensional green body to form a three-dimensional brown body (¶ [0050], [0051], [0059]).
Wohlfromm ‘739 is silent regarding the mixture being deposited using a layer-based additive technique.  In analogous art of binder-particulate mixture forming, Danforth ‘207 suggests that a flowable mixture of inorganic particulate and binders may be deposited using a layer-based additive technique for the benefit of forming near-net shapes with reduced manufacturing time and cost (column 1, lines 14-36; column 2, lines 31-48; column 2, lines 58-60).  Lock ’13 (pp. 1-5) and Foley ’13 (pp. 1-4) suggest that materials like POM (a.k.a. acetal) as used in Wohlfromm ‘739 are usable in layer-based additive deposition techniques as used in Danforth ‘207. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wohlfromm ‘739 by depositing the mixture using a layer-based additive technique, as suggested by Danforth ‘207, Lock ’13, and Foley ‘13, for the benefit of forming near-net shapes with reduced manufacturing time and cost.

Regarding claim 2, Wohlfromm ‘739 further teaches the mixture (M) further comprises as a component (c) from 0.1 to 5 % by volume of at least one dispersant based on the total volume of the mixture (M) (¶ [0038], [0039]).
Regarding claim 3, Wohlfromm ‘739 further teaches the inorganic powder (IP) is a powder of at least one inorganic material selected from the group consisting of a metal, a metal alloy, and a ceramic material (¶ [0033]).
Regarding claim 4, Wohlfromm ‘739 further teaches component (b1) is a polyoxymethylene (POM) copolymer which is prepared by polymerization of at least 50 mol-% of a formaldehyde source (b1a), from 0.01 to 20 mol-% of at least one first comonomer (b1b) of formula (II), and from 0 to 20 mol-% of at least one second comonomer (b1C) selected from the group consisting of a compound of formula (III) and a compound of formula (IV) as claimed (¶ [0016]-[0022])
Regarding claim 6, Wohlfromm ‘739 further teaches the particle size of the inorganic powder (IP) is from 0.1 to 80 µm (¶ [0041]).
Regarding claim 8, Wohlfromm ‘739 further teaches the temperature (TM) during the heating is from 140 to 240°C (¶ [0053], [0054]).  It is also noted that Danforth ‘207 suggests temperatures in this range may be utilized for layer-based additive forming (column 15, lines 40-41; column 16, lines 61-62).
 Regarding claim 10, Wohlfromm ‘739 further teaches the removing of the binder (B) comprises removal by an acidic treatment (¶ [0050], [0055]).
Regarding claim 11, Wohlfromm ‘739 further teaches the removing of the binder (B) is performed at a temperature below the melting point of the binder (¶ [0050], [0055]).
Regarding claim 12, Wohlfromm ‘739 further teaches after the removing of the binder (B), sintering the three-dimensional brown body to form a three-dimensional sintered body (¶ [0052]). 
Regarding claim 13, Danforth ‘207 suggests depositing a mixture using a layer-based additive technique as described for claim 7 above, and further suggests the mixture is provided to a nozzle and is then heated to a temperature (TM) prior to deposition for the benefit of making the mixture flowable and fluid for forming (column 3, lines 17-20; column 9, lines 21-28; Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Danforth ‘207 by providing the mixture to a nozzle and then heating to the temperature TM, as suggested by Danforth ‘207, for the benefit of making the mixture flowable and fluid for forming.
Regarding claim 15, Wohlfromm ‘739 suggests that the three-dimensional brown body is subjected to binder removal by acid treatment and heat treatment before sintering (¶ [0050], [0051], [0055], [0059], [0061]).  The acid treatment is performed until “at least 90% by weight” of the POM component is removed (¶ [0059], which range includes 100% removed), and the heat treatment is performed “to remove the residual binder completely” (¶ [0059]; ¶ [0061]).  The .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfromm ‘739 (US 2009/0288739 A1), Danforth ‘207 (US 5,900,207), Lock ’13 (Lock, T. (2013, September 8). “3D printing with Acetal Filament”. Retrieved from http://blog.think3dprint3d.com/2013/09/3d-printing-with-acetal-filament.html), Foley ’13 (Foley, N. (2013, August 12). “3D Printing in Acetal”. Retrieved from https://ultimaker.com/en/community/3646-3d-printing-in-acetal), and Batchelder ‘058 (US 5,866,058) in view of ter Maat ‘820 (US 2013/0062820 A1).
Regarding claim 14, Wohlfromm ‘739 is silent regarding the at least one further polymer (FP) being polytetrahydrofuran.  In analogous art of molding inorganic powder articles, ter Maat ‘820 suggests utilizing a binder for the inorganic powder that includes polytetrahydrofuran.  ter Maat ‘820 also suggests that polytetrahydrofuran, poly-1,3-dioxepane, and poly-1,3-dioxolane are all polyethers that can be decomposed under acid catalysis, and can be used with POM as binders for inorganic powder articles (¶ [0002], [0035], [0036], [0043], [0044]).  Wohlfromm ‘739 suggests poly-1,3-dioxepane and poly-1,3-dioxolane as polyethers for the at least one further polymer (FP) and expresses a desire for the further polymer species to depolymerize under acid conditions (¶ [0028]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wohlfromm ‘739 by .

Response to Arguments
Applicant's arguments filed 07-09-2021 have been fully considered but they are not persuasive. It is noted that most all of these arguments have been addressed in past Office actions and the Patent Board Decision dated 03-27-2020.  Arguments are summarized as follows:
POM is known to have a high crystallization rate, harden quickly, and be difficult to bond as it has a low coefficient of friction, and thus it is extremely surprising that layers of mixture (M) adhere to each other and can be used in a fused filament fabrication process.
Response:  As discussed previously, observations that POM has particular qualities, which may or may not on their own lend themselves to fused filament fabrication as suggested by Danforth, are not sufficiently informative of the qualities of the mixture as a whole. The mixture disclosed by Wohlfromm and the mixture claimed in the instant claims do not include POM as the exclusive binder. They also include polyolefins and additional polymers whose properties of stickiness or coefficients of friction have not been discussed or evaluated. It is also noted that terms like “high crystallization rate”, hardening “quickly”, and “low coefficient of friction” are all relative terms without a standard for ascertaining their degree, and without any supporting data, it cannot be objectively evaluated from such descriptions if results are unexpected.  Applicant’s specification and previous declaration only describe properties of POM itself and do not discuss properties of other components of the mixture.  Examples E1 and E2 from the 
Wohlfromm is not related to the same technical area because it is silent about a layer-based additive technique.
Response:  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wohlfromm is in the field of shaping ceramic filled polymer compositions, and it is reasonably pertinent to utilizing the claimed composition to shape sintered body.
Danforth emphasizes how problematic poor layer-to-layer bonding may be for the formation of multiple layers on top of each other and mentions binder removal via solvent extraction.  Thus the ordinary skilled artisan, understanding the properties of POM, and further understanding the importance in Danforth of proper layer-to-layer bonding and binder removal, would have expected POM not to be suitable for the processes disclosed in Danforth.
Response:  As also discussed above and previously, observations that POM has particular qualities, which may or may not on their own lend themselves to fused filament fabrication as suggested by Danforth, are not sufficiently informative of the qualities of the mixture as a whole. The mixture disclosed by Wohlfromm and the mixture claimed in the instant claims do not include POM as the exclusive binder. They also include polyolefins and additional polymers whose properties of stickiness or coefficients of friction have not been discussed or evaluated. It is also noted that terms like “high crystallization rate”, hardening “quickly”, and “low coefficient of friction” are all relative terms without a standard for ascertaining 
Evidence that the properties of POM are well-known to the person skilled in the art are enclosed.  Bearing this general knowledge, the person skilled in the art is led away from considering a mixture as disclosed in Wohlfromm for fused filament fabrication.
Response:  Again, as discussed above and previously, the properties of POM by itself are not sufficiently informative of the qualities of the mixture as a whole.  It is also noted that the chemeurope.com document is nearly illegible, and none of these documents has been cited on an IDS.  Also, other cited documents (i.e., Lock and Foley) show that it was known that even plain POM was capable of being used in layer-based additive techniques.
Lock and Foley deal with a completely different technical field than the present invention and are focused on the production of 3D bodies consisting completely of POM without any inorganic powder, and thus POM does not function as a binder in Lock and Foley.
Response
Lock and Foley would lead a person skilled in the art away from the use of POM because of the negative comments about a layer by layer printing using POM.
Response:  As discussed on page 5 of the Patent Board Decision dated 03-27-2020, Lock and Foley do describe successful printing and certain benefits of POM materials.
Batchelder is silent about POM or POM-containing binders and may only be regarded as a general stat of the art document concerning rapid prototyping.
Response:  Batchelder provides a pertinent teaching about temperature of build chambers during additive manufacturing of thermally solidifiable materials.
ter Maat seems to lead the person skilled in the art away from the solution of the present objective technical problem, since it discloses that “With a binder consisting exclusively of POM, satisfactory results are not obtained” and “When the aforementioned polyoxymethylene binder systems are used […] a certain level of plastic deformation of the powder molding is unavoidable as a result”.
Response:  Wohlfromm does not teach a binder phase consisting exclusively of POM, and Wohlfromm appears to use the disclosed composition to successfully form sintered bodies.  Also, the claims do not preclude some amount of plastic deformation, and the further disclosure of ter Maat actually utilizes a binder including POM, thus evidencing that POM is not inherently problematic for molding inorganic powder articles.  Further, the disclosure of ter Maat is not being bodily incorporated into the method of Wohlfromm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741